                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )        CASE NO. 5:15-cr-234
                                                    )
                            PLAINTIFF,              )        JUDGE SARA LIOI
                                                    )
vs.                                                 )
                                                    )        ORDER ON VIOLATION OF
                                                    )        CONDITIONS OF SUPERVISED
                                                    )        RELEASE
ERIC R. RAMEY,                                      )
                                                    )
                           DEFENDANT.               )


           A Violation Report was filed in this case on October 3, 2018 and a Superseding

Violation Report was filed on September 19, 20191. The Court referred this matter to

Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings and to file a

report and recommendation. Magistrate Judge Burke reported that a supervised release

violation hearing was held on January 10, 2020. The defendant admitted to the following

violations:

           1. Unauthorized Use of Drugs
           2. Unauthorized Use of Drugs
           3. Unauthorized Use of Drugs
           4. Failure to Comply with Substance Abuse Treatment
           5. Failure to Report
           6. Law Violation
           7. Law Violation
           8. Unauthorized Travel
           9. Law Violation




1
    Supplemental Information Report containing updated information was filed on January 2, 2020.
       The magistrate judge filed a report and recommendation on January 10, 2020, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on February 12, 2020.

Defendant Eric R. Ramey was present and represented by Attorney Carlos Warner. The

United States was represented by Assistant United States Attorney Peter E. Daly. United

States Probation Officer Ashley Frank was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 24

months, to run consecutive to his undischarged state court sentences. He should be given

credit for time served to date. The defendant shall pay to the United States a $200.00

special assessment (which currently carries a balance of $125.00). The special assessment

is due and payable immediately.

       The Court recommends that the defendant be placed at FCI Elkton; that he receive

substance abuse treatment; and that he receive mental health counseling. The defendant

shall pay restitution in the amount of $219.00 to the victims, through the Clerk of the

U.S. District Court. Restitution is due and payable immediately.

       The defendant shall pay 25% of defendant's gross income per month, through the

Federal Bureau of Prisons Inmate Financial Responsibility Program.
                                             2
       If a restitution balance remains upon release from imprisonment, the matter is

referred to the Financial Litigation Unit of the United States Attorney's Office for the

Northern District of Ohio.

       Notwithstanding establishment of a payment schedule, nothing shall prohibit the

United States from executing or levying upon property of the defendant discovered

before and after the date of this order.

       The Court waives the interest requirement in this case.

       No Supervised Release to follow.

       IT IS SO ORDERED.


Dated: February 12, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            3
